

116 HR 6844 IH: Employer and Employee COVID Protection Act
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6844IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Turner introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide expanded unemployment protection for employees and a limitation on liability for employers with respect to exposure to COVID-19.1.Short titleThis Act may be cited as the Employer and Employee COVID Protection Act.2.Limitation on liability for employers(a)In generalExcept as provided in subsection (b) an employer may not be held liable in any cause of action before a State or Federal court for any injury that resulted from an employee contracting COVID-19.(b)ExceptionSubsection (a) shall not apply if the employer violates State or Federal Law related to workplace safety.(c)Employee concerns about resuming or continuing employment(1)An employee may inform their employer of any health concerns the employee has regarding resuming or continuing employment after the head of the State in which the employee works has issued an order declaring that business operation may resume.(2)Response from employerAn employer that is informed of a concern under paragraph (1) may—(A)install additional protective equipment;(B)adjust the work environment to the unique concerns of the covered employee; or(C)find alternative suitable employment, as defined by State law, for the covered employee.(3)Unemployment benefitsWith respect to an employee that informs their employer of concerns as described in paragraph (1) and is unsatisfied with the response from their employer as described in paragraph (2), such employee may terminate their employment and have such termination be considered through no fault of their own for purposes of determining eligibility for State and Federal unemployment benefits.(d)Effective dateThis section shall take effect upon the date of the enactment of this Act and applies if the injury resulting from the employee contracting COVID-19 occurred after the date of the enactment of this Act.(e)DefinitionsIn this section:(1)COVID-19The term COVID-19 means the 2019 Novel Coronavirus or 2019–nCoV.(2)EmployeeThe term employee has the meaning given such term in section 3 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 652(3)).(3)EmployerThe term employer has the meaning given such term in section 3 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 652(3)).(4)StateThe term State shall include the District of Columbia, and all territories of the United States.